       Case 1:19-cv-03320-RDB Document 18-3 Filed 04/08/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

SAMUEL H. MWABIRA-SIMERA                 *

             Plaintiff                   *

             v.                          *       Civil Action No.: 1:19-cv-03320-RDB

MORGAN STATE UNIVERSITY, et al. *

             Defendants                  *

*     *      *      *      *      *      *       *      *      *      *      *      *
                                 [PROPOSED] ORDER

      Upon consideration of Defendants’ Motion to Dismiss, and any opposition thereto, it is

hereby, this ____ day of _________, 2020, ORDERED:

      That Defendants’ Motion to Dismiss as to all Defendants is GRANTED; and

      That Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE.




                                                 The Honorable Richard D. Bennett
                                                 United States District Judge
